DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the solder particles comprise at least one selected from the group consisting of Sn alloys, In and In alloys, a Cu content of the solder particles is 10 mass% or less.”  It is unclear if “In and In alloys” is a single grouping or not.  Also, it is unclear if the Cu content is one of the “at least one” or not.  For the purpose of this examination, this limitation will be interpreted as “wherein the solder particles comprise at least one selected from the group consisting of Sn alloys, In, and In alloys, and a Cu content of the solder particles is 10 mass% or less.”  The examiner suggests using the Oxford comma to avoid such issues.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (US 2018/0218990 A1) in view of Anderson et al. (US 5,527,628 A).
Regarding claim 7, Akutsu teaches:
Solder particles having an average particle diameter of 1 µm 1 to 30 µm and a C.V. value of 20% or less [bumps (2) are low temperature solder particles having an average diameter between 8-50 µm and a CV of 20% or less; 0040-0041].
Akutsu does not teach:
wherein the solder particles comprise at least one selected from the group consisting of Sn alloys, In, and In alloys, and
a Cu content of the solder particles is 10 mass% or less.
Concerning the exact claimed diameter and C.V. value: 
Akutsu and the claims differ in that Akutsu does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Akutsu overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Concerning the amount of Cu:
Anderson teaches Sn-4.7Ag-1.7Cu solder, commonly known as SAC solder, which is lead free and has a relatively low melting point; front page.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any known solder as the solder for the bumps, minus any unexpected results.  Additionally, one would have been motivated to select the SAC solder because it is lead free, it is universally well-known and used, or due to its melting point, mechanical/electrical/thermal properties, cost, and/or availability. 
Regarding claim 8, Akutsu does not specifically teach:
wherein a quadrangle circumscribing a projected image of the solder particle is created by two pairs of parallel lines, and distances between opposite sides are set as X and Y, where Y<X, X and Y satisfy the following formula: 0.8<Y/X<1.0.
However, Akutsu teaches the bumps may be truly spherical or substantially spherical; 0042.  Thus, one of ordinary skill in the art would note that a substantially spherical bump would have one distance between opposite sides larger than the other distance which would need to fall within the claimed range in order to be substantially spherical.   In other words, the range between substantially spherical and truly spherical encompass/overlap the range of the formula. 
Regarding claims 10 and 20, Akutsu does not teach:
comprising at least one selected from a group consisting of In-Bi alloys, In-Sn alloys, In-Sn-Ag alloys, Sn-Au alloys, Sn-Bi alloys, Sn-Bi-Ag alloys, Sn-Ag-Cu alloys and Sn-Cu alloys.
However, this is addressed in the rejection of claim 7.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735